     Case 2:17-cv-10721-JTM-JVM Document 445 Filed 07/29/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

RENATA SINGLETON, ET AL.                                      CIVIL ACTION


VERSUS                                                        NO: 17-10721


LEON CANNIZZARO, ET AL.                                       SECTION: “H”



                               ORDER OF DISMISSAL

      The Court having been advised by Magistrate Judge Janis van Meerveld that all
parties have firmly agreed upon a compromise in this matter;
      IT IS ORDERED that this action be and it is hereby dismissed as to all parties,
without costs and without prejudice to the right, upon good cause shown, within sixty
(60) days, to reopen the action if settlement is not consummated. In addition, the Court
specifically retains jurisdiction to enforce the settlement agreement if settlement is not
consummated in sixty (60) days. See Fed. R. Civ. P. 41(a)(2); Kokkonen v. Guardian Life
Ins. Co. of Am., 511 U.S. 375, 381-82 (1994); Hospitality House, Inc. v. Gilbert, 298 F.3d
424, 430 (5th Cir. 2002).
      COUNSEL ARE REMINDED THAT, IF WITNESSES HAVE BEEN
SUBPOENAED, EVERY WITNESS MUST BE NOTIFIED BY COUNSEL NOT TO
APPEAR.

                  New Orleans, Louisiana, this 29th day of July, 2021.



                         ________________________________
                       HONORABLE JANE TRICHE MILAZZO
                        UNITED STATES DISTRICT JUDGE
